UNITED STATESSECURITIES AND EXCHANGE COMMISSIONSEC FILE NUMBERWashington, D.C. 20549000-52542FORM 12b-25 CUSIP NUMBER849207105NOTIFICATION OF LATE FILING (Check One):¨ Form 10-K¨ Form 20-F ¨ Form 11-Kx Form 10-Q¨ Form 10-D ¨ Form N-SAR¨ Form N-CSR For Period Ended: September 30, 2016 ¨ Transition Report on Form 10-K¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K¨ Transition Report on Form 10-Q¨ Transition Report on Form N-SARFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATIONSpotlight Innovation Inc.Full Name of Registrant6750 Westown Parkway, Suite 200-226 Address of Principal Executive Office (Street and Number)West Des Moines, Iowa 50266 City, State and Zip Code PART II – RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense.(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III – NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.Spotlight Innovation Inc. (the “Registrant”)was unable, without unreasonable effort or expense, to file its Quarterly Report on Form 10-Q for the period ended September 30, 2016 (the “Quarterly Report”) on the filing date applicable to smaller reporting companies due to a delay experienced by the Registrant in completing its financial statements and other disclosures. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: William Pim(515)274-9087(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yesx No ¨ (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes ¨ No xIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Spotlight Innovation Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2016 By:/s/ William PimName:William PimTitle:Chief Financial OfficerATTENTIONIntentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 3
